ON MOTION ROE REHEARING.
Smith/ J.
The affidavit of the plaintiff alleged that the defendant was holding over and beyond his term of rental. Thus the plaintiff evidently treated -the defendant as a tenant at sufferance. On the trial of the case the plaintiff testified that the defendant had entered upon the premises on December 1, 1913, under a written lease for three years, with -the privilege of extending it two years on giving ninety-days notice. He testified further that this ninety-days notice was not given, and that the defendant was allowed to remain in possession of the pi'femises the other two years, which brought it to August 31, 1918. When this time expired nothing was said about a lease of the property, but the defendant was allowed to stay on, paying rent monthly. He further testified that on July 2, 1919, he gave the defendant notice that he could not occupy the property after August 31, 1919. This evidence tended to show that the plaintiff treated the defendant as a tenant at will, and undertook to give him the two-months notice required by law to be given a tenant at will. The defendant in his answer contended that his term of rental had not expired, and that he had not received the two-months notice required by law. He testified that the notice served on'him was served on the 3d day of July, and the warrant was sworn out on the 1st day of September. This evidence was supported by other witnesses. So the question was whether the defendant was a tenant at will or a tenant at'sufferance; and if a tenant at will, there was a sharp conflict as to whether he had received two-months notice to vacate. In the case of English v. Ozburn, 59 Ga. 393, it was held that under the law a month meant a calendar month, whether the month had 28 days, 30 days, or 31 days. In the case of Weed v. Lindsay, 88 Ga. 686 (15 S. E. 836, 20 L. R. A. 33), Chief Justice Bleckley held that a tenant at will was entitled to two-months notice before he was subject to eviction, and in his opinion he, construed the two-months notice to be 60 days. See also Hammond v. Clark, 136 Ga. 313, 322 (71 S. E. 479, 38 L. R. A. (N. S.) 77). In the case under review, therefore, it was an issue as to whether the defendant *99was a tenant at sufferance or a tenant at will, and it was also an issue, if he was a tenant at will, as to whether he had been given the two-months notice required by law before the warrant to dispossess him issued on September 1, 1919. The judge in the court below, in his opinion, incorporated in the record, evidently construed the tenancy to be one of a tenant at will, and held that 28 days constituted a month. We cannot agree with him in this holding; and as the above issues were in the case, it was error for him to fail to instruct the jury as to what constituted a tenant at sufferance and a tenant at will.
The Georgia decision cited by the trial judge, in support of the view that the term “months” in the statute is to be construed as meaning lunar months (Dudley, 107), was rendered before the adoption of the act of 1838 (Cobb’s Dig. 536), which provided that “in all cases whatsoever, where time is required to be computed by the month or by months, the computation shall be by the calendar month and not by the lunar month.” The Civil Code, § 5, in prescribing the meaning to be given' to certain words “in all statutes, unless a different meaning is apparent from the context,” declares that “ Month means a calendar month citing the act of 1838, supra.

Rehearing denied.


Jenkins, P. J., and Stephens, J., concur.